                     Case 1:19-cr-00677-LTS Document 72 Filed 10/27/20 Page 1 of 1

                                                MEMORANDUM

             TO:       Honorable Laura T. Swain
                       United States District Judge

             FROM: Scott Kowal
                   Chief U.S. Pretrial Services Officer
                                                                         RE: Jalen Dominguez
                                                                              19 CR 677- 2 (LTS)


       The attached memorandum was prepared by Pretrial Services Officer Assistant

       Francesca A. Piperato                                                            (212) 805-4343

               Name                                                        Phone Number
       will present to Your Honor significant details about the Bail Conditions which were imposed on
       the above-name defendant.

       We are requesting direction from the Court. Please initial the appropriate box(es) and return this
       form to us so that we may comply with your instructions.

       []          I have reviewed the information that you have supplied. I do not believe that this matter
                   requires any action by the Court at this time.

       [x]         My chambers will inform all parties concerned that I will conduct a Bail Review Hearing
                   ____________
                   in Courtroom # remotely on          Nov. 6, 2020       at 2:00 p.m.         .
                                                  Date                     Time

       [x]                        /s/ Laura Taylor Swain, USDJ
                   So ordered: _______________________________

       []          I request that a Bail Review Hearing be conducted by:

                          []      The presiding Magistrate Judge in courtroom # 5A.

                          []      The District Court Judge presiding in Part I.

                          []        __________________________________
                                           Judicial Officer
                   at his/her earliest convenience.
JUDICIAL OFFICER QUALITY IM PROVEM ENT COM M ENTS: This space is available for you to provide us with your
thoughts or comments on the quality or content of this report. We are interested in knowing what we could have
done differently or better to improve the value of this report to you. Thank you, Scott Kowal, Chief U.S. Pretrial
Services Officer.
